

	

		II

		109th CONGRESS

		2d Session

		S. 2494

		IN THE SENATE OF THE UNITED STATES

		

			April 3, 2006

			Mr. Burns introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to allow a

		  deduction for the payment of premiums for high deductible health plans, to

		  allow a credit for certain employment taxes paid with respect to premiums for

		  high deductible health plans and contributions to health savings accounts, and

		  for other purposes.

	

	

		1.Deduction of premiums for

			 high deductible health plans

			(a)In

			 GeneralPart VII of subchapter B of chapter 1 of the Internal

			 Revenue Code of 1986 (relating to additional itemized deductions for

			 individuals) is amended by redesignating section 224 as section 225 and by

			 inserting after section 223 the following new section:

				

					224.Premiums for

				high deductible health plans

						(a)Deduction

				AllowedIn the case of an individual, there shall be allowed as a

				deduction for the taxable year the aggregate amount paid by such individual as

				premiums under a high deductible health plan with respect to months during such

				year for which such individual is an eligible individual with respect to such

				health plan.

						(b)DefinitionsFor

				purposes of this section—

							(1)Eligible

				individualThe term eligible individual has the

				meaning given such term by section 223(c)(1).

							(2)High deductible

				health planThe term high deductible health plan has

				the meaning given such term by section 223(c)(2).

							(c)Special

				Rules

							(1)Deduction

				limits

								(A)Deduction

				allowable for only 1 planFor purposes of this section, in the

				case of an individual covered by more than 1 high deductible health plan for

				any month, the individual may only take into account amounts paid for such

				month for the plan with the lowest premium.

								(B)Plans covering

				ineligible individualsIf 2 or more individuals are covered by a

				high deductible health plan for any month but only 1 of such individuals is an

				eligible individual for such month, only 50 percent of the aggregate amount

				paid by such eligible individual as premiums under the plan with respect to

				such month shall be taken into account for purposes of this section.

								(2)Group health

				plan coverage

								(A)In

				generalNo deduction shall be allowed to an individual under

				subsection (a) for any amount paid for coverage under a high deductible health

				plan for a month if that individual participates in any coverage under a group

				health plan (within the meaning of section 5000 without regard to section

				5000(d)).

								(B)Exception for

				plans only providing contributions to health savings

				accountsSubparagraph (A) shall not apply to an individual if the

				individual's only coverage under a group health plan for a month consists of

				contributions by an employer to a health savings account with respect to which

				the individual is the account beneficiary.

								(C)Exception for

				certain permitted coverageSubparagraph (A) shall not apply to an

				individual if the individual’s only coverage under a group health plan for a

				month is coverage described in clause (i) or (ii) of section

				223(c)(1)(B).

								(3)Medical and

				health savings accountsSubsection (a) shall not apply with

				respect to any amount which is paid or distributed out of an Archer MSA or a

				health savings account which is not included in gross income under section

				220(f) or 223(f), as the case may be.

							(4)Coordination

				with deduction for health insurance of self-employed

				individualsAny amount taken into account by the taxpayer in

				computing the deduction under section 162(l) shall not be taken into account

				under this section.

							(5)Coordination

				with medical expense deductionAny amount taken into account by

				the taxpayer in computing the deduction under this section shall not be taken

				into account under section

				213.

							.

			(b)Deduction

			 Allowed Whether or not Individual Itemizes Other

			 DeductionsSubsection (a) of section 62 of such Code is amended

			 by inserting before the last sentence at the end the following new

			 paragraph:

				

					(21)Premiums for

				high deductible health plansThe deduction allowed by section

				224.

					.

			(c)Coordination

			 With Section 35 Health Insurance Costs

			 CreditSection 35(g)(2) of such Code is amended by striking

			 or 213 and inserting , 213, or 224.

			(d)Clerical

			 AmendmentThe table of sections for part VII of subchapter B of

			 chapter 1 of such Code is amended by redesignating the item relating to section

			 224 as an item relating to section 225 and by inserting before such item the

			 following new item:

				

					

						Sec. 224. Premiums for high deductible

				health

				plans.

					

					.

			(e)Effective

			 DateThe amendments made by this section shall apply to taxable

			 years beginning after December 31, 2006.

			2.Credit for

			 certain employment taxes paid with respect to premiums for high deductible

			 health plans and contributions to health savings accounts

			(a)Allowance of

			 creditSubpart C of part IV of subchapter A of chapter 1 of the

			 Internal Revenue Code of 1986 (relating to refundable credits) is amended by

			 redesignating section 36 as section 37 and by inserting after section 35 the

			 following new section:

				

					36.Employment taxes

				paid with respect to premiums for high deductible health plans and

				contributions to health savings accounts

						(a)Allowance of

				creditIn the case of an

				individual, there shall be allowed as a credit against the tax imposed by this

				subtitle for the taxable year an amount equal to the product of—

							(1)the sum of the

				rates of tax in effect under sections 3101(a), 3101(b), 3111(a), and 3111(b)

				for the calendar year in which the taxable year begins, multiplied by

							(2)the sum of—

								(A)the aggregate amount paid by such

				individual as premiums under a high deductible health plan which is allowed as

				a deduction under section 224 for the taxable year, and

								(B)the aggregate

				amount paid to a health savings account of such individual which is allowed as

				a deduction under section 223 for the taxable year.

								(b)Credit limited

				to certain employment taxes

							(1)In

				generalThe credit allowed

				under subsection (a) with respect to any individual for any taxable year shall

				not exceed the specified employment taxes with respect to such individual for

				such taxable year.

							(2)Specified

				employment taxesFor purposes

				of this subsection, the term specified employment taxes means,

				with respect to any individual for any taxable year, the sum of—

								(A)the taxes imposed

				under sections 3101(a), 3101(b), 3111(a), 3111(b), 3201(a), 3211(a), and

				3221(a) (taking into account any adjustments or refunds under section 6413)

				with respect to wages and compensation received by such individual during the

				calendar year in which such taxable year begins, and

								(B)the taxes imposed

				under subsections (a) and (b) of section 1401 with respect to the

				self-employment income of such individual for such taxable year.

								(c)Special rule for

				employment compensation in excess of Social Security contribution base

							(1)In

				generalIf the aggregate amount of employment compensation

				received by any individual during the calendar year in which the taxable year

				begins exceeds the contribution and benefit base (as determined under section

				230 of the Social Security Act), the amount of the credit determined under

				subsection (a) (determined before application of subsection (b)) shall be equal

				to the sum of—

								(A)the amount

				determined under subsection (a) by only taking into account so much of the

				amount determined under subsection (a)(2) as does not exceed such excess and by

				only taking into account the rates of tax in effect under section 3101(b) and

				3111(b), and

								(B)the amount

				determined under subsection (a) by only taking into account so much of the

				amount determined under subsection (a)(2) as is not taken into account under

				subparagraph (A) and by taking into account each of the rates of tax referred

				to in subsection (a)(1).

								(2)Employment

				compensationFor purposes of

				this subsection, the term employment compensation means, with

				respect to any individual for any taxable year, the sum of—

								(A)the wages (as

				defined in section 3121(a)) and compensation (as defined in section 3231(e))

				received by such individual during the calendar year in which such taxable year

				begins, and

								(B)the self-employment

				income (as defined in section 1402(b)) of such individual for such taxable

				year.

								.

			(b)Increase in

			 additional tax on distributions not used for qualified medical

			 expensesParagraph (4) of section 223(f) of such Code (relating

			 to additional tax on distributions not used for qualified medical expenses) is

			 amended to read as follows:

				

					(4)Additional tax

				on distributions not used for qualified medical expenses

						(A)In

				generalThe tax imposed by

				this chapter on the account beneficiary for any taxable year in which there is

				a payment or distribution from a health savings account of such beneficiary

				which is includible in gross income under paragraph (2) shall be increased by

				30 percent of the amount which is so includible.

						(B)Exception for

				disability or deathIn the case of payments or distributions made

				after the account beneficiary becomes disabled within the meaning of section

				72(m)(7) or dies, subparagraph (A) shall be applied by substituting 15

				percent for 30 percent.

						(C)Exception for

				distributions after medicare eligibilityIn the case of payments

				or distributions made after the date on which the account beneficiary attains

				the age specified in section 1811 of the Social Security Act, subparagraph (A)

				shall be applied by substituting 15 percent for 30

				percent.

						.

			(c)Conforming

			 amendments

				(1)Paragraph (2) of section 1324(b) of title

			 31, United States Code, is amended by inserting or section 36

			 after section 35.

				(2)The table of

			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal

			 Revenue Code of 1986 is amended by striking the item relating to section 36 and

			 by inserting after the item relating to section 35 the following new

			 items:

					

						

							Sec. 36. Employment taxes paid with

				respect to premiums for high deductible health plans and contributions to

				health savings accounts.

							Sec. 37. Overpayments of

				tax.

						

						.

				(d)Effective

			 DateThe amendments made by this section shall apply to taxable

			 years beginning after December 31, 2006.

			

